DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/640,605 filed on 02/20/2020. Claims 1-3, 5, 7-14, 16, 17, 22-27 are pending. Claims 4, 6, 15, 18-21 have been cancelled. Claims 2, 3, 5, 7, 14, 16 and 25-27 have been withdrawn as being non-elected species. Claims 1 and 22 are independent claims and have been amended.

Priority
There is no foreign priority claimed. However, the certified copy has been filed with application no PCT/USA2018/037542, filed on 06/14/2018 with has PRO 62/519,760, filed on 06/14/2017 and has PRO 62/586,779, filed on 11/15/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1, 8-13, 17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 22, lines 21 and 24, respectively, the limitation “defines” render the claim indefinite because it is not clear what does define mean. Does it mean the intermediate portion has the same width as the gap or the intermediate portion borders the gap? For the examination purpose, this is interpreted as meaning that the intermediate portion borders the gap. Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Benedikt et al. (WO 2014/044277)(hereinafter “Benedikt”) in view of Mazzarini et al. (US 2020/0189549 A1)(hereinafter “ Mazzarini”) and further in view Baukholt et al. (US 20050046290 A1) (hereinafter “Baukholt”).
Regarding claim 1, Benedikt discloses an actuation mechanism (figs. 1, used for an actuator, see page 6, line 12-17), comprising:
 one or more motors (2) having a motor output shaft (not numbered but implicit) with a sun gear (3); 
a planetary gear assembly comprising: 
a fixed non-rotating ring gear (7); 
a carrier (12, not labelled in fig. 1, but in fig. 3); 
an output ring gear (9); 
a two-step planetary gears (5) comprising a first end portion, a second end portion and an intermediate portion (see the annotated fig. A below) interposed between said first and second end portions,
wherein at least a portion of said two-step planetary gear is drivingly connected to at least a portion of said carrier (12) and said sun gear (3),
wherein said first end portion is drivingly connected to said fixed non- rotating ring gear (7), and said second end portion is drivingly connected to said output ring gear (9) and wherein the two-step planetary gear has only two steps,
and wherein said intermediate portion defines a gap between said fixed non-rotating ring gear and said output ring gear. (see the annotated fig. A below)
However, Benedikt fails to disclose said output ring gear is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable and Page 2 of 15Application No. 16/640,605Application Filing Date: February 20, 2020 Docket No. DAN193120PCTUS/10172 AXLwherein said intermediate portion has an increased diameter portion that separates the first end portion and the second end portion, the increased diameter portion having an outermost diameter larger than an outermost diameter of said first end portion and an outermost diameter of said second end portion.
Mazzarini discloses an actuation system for a parking brake (fig. 3) wherein linear actuator (20) is connected to the output of a transmission (44) via second end of the tie rod (e.g. 48) wherein the second end of the tie rod is integral in transmission with a first screw and thread (e.g. 52, 56).  This necessarily provides for selective rotation of the output of the transmission since when the parking brake is engaged the transmission will not rotate and when the parking brake is not engaged the transmission may rotate.  Furthermore, the transmission is non-back drivable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator for the parking system as taught by Mazzarini so that the actuation system in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses and/or in order to provide a parking brake feature in Benedikt to avoid inadvertent movement of the vehicle during a parking state.
As modified, the actuation mechanism would have output ring gear that is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable.
Baukholt discloses a compact planetary drive train (5, fig.1-4) wherein said intermediate portion (partition plate between gears 6a and 6b) has an increased diameter portion (e.g. has no character numeral, see the annotated fig. B below) that separates the first end portion (e.g. 6a) and the second end portion (e.g. 6b), the increased diameter portion having an outermost diameter larger than an outermost diameter of said first end portion (e.g. 6a) and an outermost diameter of said second end portion (e.g. 6b) for partitioning the planetary gears. (see e.g. fig.4, para [0017]) and wherein said intermediate portion defines a dap between said fixed non-rotating ring gear and said output ring gear. (e.g. the intermediate portion partially overlaps the ring gear 8 which indicates that the intermediate portion defines a gap between 8 and 7; see the annotated fig. B below)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the intermediate portion as taught by Baukholt in order to support the center of the gears to reduce the possibility of bending or torsion of the two step planetary gear, and/or to align the planet gear within the ring gear. 



    PNG
    media_image1.png
    470
    577
    media_image1.png
    Greyscale

                                      Fig. A: Annotated fig. 1 of Benedikt

    PNG
    media_image2.png
    632
    840
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    870
    media_image3.png
    Greyscale

                                      Fig. B: Annotated fig. 3-4 of Baukholt

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view of Mazzarini et al. (US 2020/0189549 A1) and Baukholt et al. (US 20050046290 A1) as set forth in the rejection of claim 1 and further in view of Kitabatake et al. (US 2015/0314770 A1) (hereinafter “Kitabatake”) and Odaka et al. (US 5807205)(hereinafter “Odaka”).
 Regarding claim 8, Benedikt as modified teaches all the elements of invention as described in claim 1, but fails to teach at least a portion of said output ring gear is drivingly connected to at least a portion of a parking mechanism comprising a cam that selectively drives a parking pawl into and out of engagement with a parking gear; and wherein at least a portion of said cam is always in direct contact with at least a portion of said parking pawl of said parking mechanism. 
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein output ring gear (13) is drivingly connected to at least a portion of a parking mechanism (3) comprising a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road (see para 7-9 of Kitabatake) and/or so that the parking brake can engage or disengage the gear using an inexpensive and simple (not mechanically complex) linear actuator. 
However, Kitabatake fails to disclose at least a portion of said cam is always in direct contact with at least a portion of said parking pawl of said parking mechanism. 
Odaka teaches a similar parking lock device (40, fig. 4) wherein the cam (e.g. 26, 28) is always in direct contact with at least a portion of the parking pawl (14) so that the first cam portion 26 can bring the lock pawl 14 into the lock position, while the second cam portion 28 can hold the lock pawl 14 in lock position with a frictional contact between the second cam portion and the lock pawl. (see col. 2, line 5-31). It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Benedikt to include the cam actuator for the parking brake as taught by Odaka since this is a simple substitution of one linear cam actuator for another to yield predictable results, where both actuators and their functions were known, and the substitution can be made (see MPEP 2141 and 2143) and in this case would allow the parking brake to actuate even when the position is such that a tooth butt would occur between the gear and pawl.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view of Baukholt et al. (US 20050046290 A1) and further in view of Kitabatake et al. (US 2015/0314770 A1) and Wantanabe et al. (US 2008/0033617 A1)(hereinafter “Wantanabe”) and Druten et al. (US2020/0378492 A1).
Regarding claim 22, Benedikt discloses an actuation mechanism (fig. 1, used for an actuator, see page 6, line 12-17), comprising:
an actuation mechanism (1) comprising one or more motors (2), 
a motor Page 7 of 12Application No. 16/640,605 Application Filing Date: February 20, 2020Docket No. DAN193120PCTUS/10172 AXLoutput shaft (not numbered, but implicit), 
a sun gear (3), 
a two-step planetary gear (5), 
a carrier (12) (12, not labelled in fig. 1, but in fig. 3),
a fixed non-rotatable ring gear (7) and an output ring gear (9), 
wherein the two-step planetary gear has only two steps (see FIG. 1); 
wherein the two-step planetary gears (5) comprising a first end portion, a second end portion and an intermediate portion (see the annotated fig. A above) interposed between said first and second end portions,
and wherein said intermediate portion defines a gap between said fixed non-rotating ring gear and said output ring gear. (see the annotated fig. A above)
However, Benedikt fails to disclose Docket No. DAN193120PCTUS/10172 AXLwherein said intermediate portion has an increased diameter portion that separates the first end portion and the second end portion, the increased diameter portion having an outermost diameter larger than an outermost diameter of said first end portion and an outermost diameter of said second end portion.
Baukholt discloses a compact planetary drive train (5, fig.1-4) wherein said intermediate portion (18 or 57) has an increased diameter portion (e.g. has not character numeral, best shown in fig. 4) that separates the first end portion (e.g. 6a) and the second end portion (e.g. 6b), the increased diameter portion having an outermost diameter larger than an outermost diameter of said first end portion (e.g. 6a) and an outermost diameter of said second end portion (e.g. 6b) for partitioning the planetary gears (see e.g. fig.4, para [0017]) and wherein said intermediate portion defines a gap between said fixed non-rotating ring gear and said output ring gear. (see the annotated fig. B above)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the intermediate portion as taught by Baukholt in order to support the center of the gears to reduce the possibility of bending or torsion of the two step planetary gear. 
Benedikt and Baukholt fail to disclose a parking mechanism comprising a cam that is selectively rotated in order to selectively engage and disengage a parking pawl with a parking gear
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road (see para 7-9 of Kitabatake) and/or so that the parking brake can engage or disengage the gear using an inexpensive and simple (not mechanically complex) linear actuator. 
Benedikt, Baukholt and Kitabatake fail to disclose sensor member and collecting data. 
Watanabe discloses parking lock mechanism wherein one or more sensor members (e.g. 23, 58, 52, 56, 59 G) and one or more operational characteristics (e.g. operational characteristic of grade and angular velocity) of said parking mechanism (see, fig. 1, 2, 5); analyzing said data collected by said one or more sensing members (e.g. control unit 40, see para 30); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ sensors and operational characteristic of parking mechanism, collecting and analyzing data as taught by Wantanabe so that the parking mechanism would have an electronic control unit that controls the operations of the sensors along with the collection of data and analyzation. (see para 30 of Watanabe)
However, Benedikt, Baukholt, Kitabatake and Watanabe fail to disclose identifying said occurrence of one or more failures within said parking mechanism; and alerting a vehicle operator that a failure has occurred within said parking mechanism.
Druten discloses a hydraulic system for a vehicle transmission comprising a park lock checking system configured to detect a failure to bring the park lock system in an engaged position and warning the user of the vehicle regarding a failure to arm the park lock system. (See para 64-65, 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ detecting failure and warning operation as taught by Druten so that the parking mechanism would have an operation unit that detects failure and warns the user in order to enhance safety and security.
Regarding claim 23, Benedikt discloses, as modified according to the claim 22, the method of operating the parking mechanism of claim 22, wherein data collected relating to said one or more operating characteristics of said parking mechanism comprises an amount of time to engage said parking mechanism, an amount of time to disengage said parking mechanism. (see para 70-76 of Druten)
Regarding claim 24, Benedikt discloses, as modified according to the claim 22, the method of operating the parking mechanism of claim 23, further comprising predicting when a failure will occur within said parking mechanism, wherein said prediction is based on said data collected and analyzed; sending a signal to a vehicle operator informing said vehicle operator when said parking mechanism will require maintenance. (see para 56, 76 and 134 of Druten)

Allowable Subject Matter
Claims 9-13 and 17 are objected to as been dependent upon a rejection base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims allowable as mentioned in the office action dated on 04/27/2021.
Response to Arguments
Applicant’s arguments filed on 08/17/2022 regarding the prior art have been fully considered but they are not persuasive per the reasons set forth below. 
Regarding claims 8 and 17, applicant argues “Applicant submits that the evidence of record confirms that it would not be obvious to define a gap between the first toothed ring 7 and the second toothed ring 8. That is at least because paragraph [0017] of Baukholt explicitly teaches that "[t]he pinion (not illustrated) of the electric motor 2 is used in each case to engage in a first gearwheel 6a of a planetary gear 5, which gearwheel forms, in each case together with a second gearwheel 6b arranged directly adjacent, a uniform double gearwheel 6." (emphasis added). Thus, the evidence of record confirms that the alleged first end portion 6a and alleged second end portion 6b are arranged directly adjacent with each other in Baukholt. Therefore, leaving a gap between the first toothed ring 7 and the second toothed ring 8 may result in unmatched portion/incomplete engagement between the gearwheel and toothed ring, which Baukholt counsels against”. This is not persuasive. Both Benedikt and Baukholt show a gap between the two ring gears (see the annotated fig. A and B in claim 1 for clarification). Moreover, the fig. 4 of Baukholt clearly showed that the intermediate portion overlaps the ring gear 8 which indicated that it defines a gap between the ring gears 8 and 7. With regard to Benedikt, Applicant appears to equate the term “directly adjacent” with contacting. Two components that are directly adjacent are next to each other without an intervening gear/structure, but do not have to be touching one another. In fact, the first gearwheel 6a of Benedikt is arranged directly adjacent to 6b but there is a space in between as clearly shown in fig.1, 3 and 4. Regardless, the Examiner has relied upon Baukholt for disclosure of the gap and intermediate portion defining this gap. As such the examiner respectfully disagrees

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Kubota et al. (US 20140031165 A1) discloses a compact planetary drive train (fig.1-6) wherein said intermediate portion (18 or 57) has an increased diameter portion that separates the first end portion (e.g. 5 or 55) and the second end portion (e.g. 6 or 56), the increased diameter portion having an outermost diameter larger than an outermost diameter of said first end portion (e.g. 5, 55) and an outermost diameter of said second end portion (e.g. 6, 56) for partitioning the planetary gears. (see e.g., para [0030])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3659